Exhibit (10)(ci)


 
 
SEPARATION AGREEMENT AND GENERAL RELEASE


This Separation Agreement and General Release (“Agreement”) is entered into
between Met Pro Corporation, and all its past and present subsidiaries, related,
and affiliated companies; all its and their present or past officers, directors,
agents and employees (collectively, the “Company”) and Gary J. Morgan
(“Executive”).


WHEREAS, Executive has been employed by the Company as its Senior Vice
President, Chief Financial Officer, Secretary and Treasurer and has served as a
director of the Company;


WHEREAS, Executive’s employment with the Company will end on April 30, 2012, as
set forth below;


WHEREAS, Executive and the Company voluntarily enter into this Agreement to
assist Executive with transition to new employment and to resolve all issues
between them;


NOW, THEREFORE, Executive and the Company, intending to be legally bound, and
for and in consideration of the mutual promises set forth herein, the receipt
and sufficiency of which are hereby acknowledged, agree as follows:


1)  
Executive’s last day of employment, and his last day of service as a director,
will be April 30, 2012 (the "Termination Date"), and on the Termination Date (if
not earlier, as provided in the following sentence), Executive shall be deemed
to have resigned from all positions with the Company and all of its direct and
indirect subsidiaries, including as an officer, director, administrator,
trustee, et al.  Executive agrees to comply with any request by the Company that
Executive resign as a director prior to the Termination Date.  Except as
specifically provided herein, Executive's eligibility for all salary and
benefits will cease on the Termination Date.  Upon reasonable notice, Executive
shall be granted reasonable paid leave up to April 30, 2012  to attend job
interviews which time will not be counted as vacation.

 
a)  
Executive will be paid his regular salary, in accordance with the Company’s
established payroll policies, through the earlier of his last day of work or the
Termination Date and for any accrued but unused vacation days.

 
b)  
Executive shall be entitled to all vested benefits accrued as of April 30, 2012
under the Company’s retirement plans, including the Non-Qualified Defined
Contribution Supplemental Executive Retirement Plan, Equity Incentive Plan and
the Pension Restoration Plans.  Any and all payments due and owing to Executive
under such plans shall be paid in accordance with and subject to the terms of
such plans.

 
c)  
Executive agrees to fully cooperate with the Company and to assist with a smooth
transition.  Executive shall perform his job duties and other delegated tasks
through the Termination Date in a diligent and satisfactory manner.

 
2)  
Provided Executive agrees to remain employed through the Termination Date, and
should the Company decide to terminate his employment prior to the Termination
Date for other than cause (gross negligence, gross incompetence, willful refusal
without proper reason to perform duties delegated to him, actions adversely
affecting

 
 
 

--------------------------------------------------------------------------------

 
 
 
  
the goodwill of the Company or conviction of a crime), the Company will also
provide to Executive the following payment and benefits:


a)  
Executive shall remain eligible for a bonus under the FYE 2012 Management
Incentive Plan (the “Incentive Plan”), subject to the terms of the Incentive
Plan and the attainment of applicable performance metrics.  Executive’s bonus
under the Incentive Plan, if any, shall be paid at the same time bonus payments
are made to the other plan participants in accordance with the terms of the
Incentive Plan.

 
b)  
Executive shall be entitled to retain his present Company car (unless destroyed
or totaled in the interim, in which case the Company will provide Executive with
the insurance proceeds received) and the Company shall take all necessary action
to transfer legal title, in its then “as is” condition, and without any warranty
guarantee as to its condition, to Executive, effective as of April 30,
2012.  The then value of the car shall be reported as taxable wages and
Executive shall make all necessary arrangements with the Company to satisfy any
applicable tax withholding requirements.

 
c)  
The Company agrees to pay Executive the amount of Two Hundred Thirty-Six
Thousand Six Hundred Forty Dollars ($236,640), less applicable tax withholdings
and authorized deductions, payable in accordance with current payroll practices
over a period of twelve months (“Severance Pay”).  The first payment will be
made in accordance with the Company's normal payroll practices beginning on the
next regular payday following the Termination Date.

 
d)  
Provided that Executive signs a general release of the Company (in substance
substantially similar to paragraph 3 of this Agreement) within twenty (20) days
following the Termination Date, and does not revoke the same, Executive is
entitled to the benefits in subsections (i) and (ii) of this paragraph 2d.

 
 
(i)
If by April 30, 2013, after exercising reasonable diligence, Executive is not
re-employed or self-employed at a compensation level (including base and
guaranteed bonuses, inclusive of providing consulting services) of at least One
Hundred Sixty Thousand Dollars ($160,000) per year, the Company shall pay
Executive the amount of Twenty Thousand Dollars ($20,000) per month, less
applicable tax withholding and authorized deductions, for a period of three (3)
additional months, through July 31, 2013 (the "First Extension of Severance
Pay").  These payments shall be made in accordance with the Company’s normal
payroll practices.  To be eligible for any payments in this paragraph, Executive
must evidence his reasonable and diligent efforts to find employment or
self-employment.

 
 
(ii)
If by July 31, 2013, after exercising reasonable diligence, Executive is not
re-employed or self-employed at a compensation level (including base and
guaranteed bonuses, inclusive of providing consulting services) of at least One
Hundred Sixty Thousand Dollars ($160,000) per year, the Company shall pay
Executive the amount of Twenty Thousand Dollars ($20,000) per month, less
applicable tax withholding and authorized deductions, for a period of three (3)
additional months, through October 31, 2013 (the "Second Extension of Severance
Pay").  These payments shall be made in

 
 
2

--------------------------------------------------------------------------------

 
 
 

 
 
accordance with the Company’s normal payroll practices.  To be eligible for any
payments in this paragraph, Executive must evidence his reasonable and diligent
efforts to find employment or self-employment.

 
e)  
Provided that Executive timely elects continuation coverage under COBRA, and is
not otherwise eligible for medical and dental coverage through another employer,
the Company will pay the COBRA premium for the current medical, and dental
coverage for Executive and his eligible dependents who are enrolled in the
Company’s medical, and dental plans for the periods of time during which
Executive receives Severance Pay, First Extension of Severance Pay and Second
Extension of Severance Pay (as provided in subparagraphs c and d) up to a
maximum period of eighteen (18) months from the Termination Date.

 
 
f)  
Executive shall be entitled to Company paid standard Outplacement Services
beginning January 1, 2012 through the Challenger, Gray & Christmas, Inc.
Executive Service Program.



 
g)  
Company agrees that any stock options referenced on Schedule A that have not
vested as of April 30, 2012 shall accelerate and be deemed to be vested as of
April 30, 2012 and that the expiration dates of Executive’s stock options that
would, by their terms, expire 90 days after the Termination Date following the
termination of Executive’s employment shall be extended and have an outside
expiration date of July 29, 2015;  provided, however, that the 17,779 options
that have an outside expiration date of February 23, 2014 and the 17,779 options
that have an outside expiration date of February 22, 2015 shall continue to have
such expiration dates; provided, further that Executive acknowledges that, as a
result  of the foregoing, none of the stock options set forth on Schedule A
shall be deemed to be incentive stock options. Executive and Company further
agree that a list of stock options held by Executive as dated, and their
respective outside expiration dates and exercise prices, is set forth as
Schedule A and it is further agreed that there will be no further options added
during the Executive's employment.   The Company will allow the Executive to use
the cash-less exercise option when exercising Executive's stock options.



 
h)  
Executive acknowledges the obligation to comply with the requirements of Section
16b of the Securities Exchange Act of 1934 following the Termination Date and
agrees to comply with all Company policies regarding the trading of securities
of the Company  for a six month period following the Termination Date or for
such longer period as Executive shall be deemed to possess confidential
non-public information as to the Company.



 
i)  
If the Board, in its discretion, determines that the Company will make an annual
contribution for any participant in the Non-Qualified Defined Contribution
Supplemental Executive Plan for FYE 2012, a contribution will also be made for
Executive, the amount of which shall be determined on the same basis as was used
for the FYE 2011 contribution.



 
j)  
The Company will accurately respond to inquiries regarding Executive's
application for unemployment compensation benefits and will not contest
Executive's application for unemployment compensation.



 
3

--------------------------------------------------------------------------------

 
 
 
 
k)  
If Executive dies or becomes permanently disabled prior to April 30, 2012, all
payments and benefits under this Agreement other than Sections 2(a), 2(g) and
2(i) will cease, and the Company will pay to Executive's estate all salary
earned through the last day of Executive's employment and the terms of any
benefit plan or agreement that would apply to the Executive if such death or
disability had occurred immediately prior to the date hereof will control.  In
the event the Executive becomes permanently disabled prior to April 30, 2012,
the Company will pay the Executive the difference between the Severance Pay
earned under Section 2(c) and the disability payments received for the period
May 1, 2012 and April 30, 2013. If Executive dies between May 1, 2012 and April
30, 2013, the Company will pay to Executive's estate the unpaid amount of
Severance Pay as provided in Section 2c of this Agreement.



Executive and the Company agree that Executive would not be entitled to all the
monies and benefits provided in this paragraph 2 of this Agreement except for
his execution of this Agreement and the release referenced in paragraph 2d.


3)  
In exchange for these payments and benefits, Executive agrees as follows:



 
a)  
By this Agreement, Executive waives and releases any and all claims, actions,
and causes of action which Executive has or may have against the Company (as
defined above), its employee benefit plans and their respective trustee and
fiduciaries, including but not limited to claims arising from or related to
Executive’s employment with the Company, whether or not Executive now knows of
those claims, actions, and causes of action.  This release includes, but is not
limited to, any claims Executive may have for wages, overtime, vacation pay or
other benefits; breach of contract; fraud or misrepresentation; Title VII of the
Civil Rights Act of 1964, the Age Discrimination in Employment Act, the
Americans with Disabilities Act, the Family and Medical Leave Act, the
Pennsylvania Wage Payment and Collection Act, or other federal, state, or local
laws or common laws; defamation; infliction of emotional distress; breach of the
covenant of good faith and fair dealing; negligence; and any attorneys’ fees or
other costs or expenses.  Effective as of the date of Executive's execution
hereof, this Agreement releases Company from and terminates any contractual
obligation to Executive except as specifically set forth herein including
without limitation the Second Amended and Restated Key Employee Severance
Agreement dated as of December 3, 2008.   The release in this paragraph is
intended to be a general release of all claims to the broadest extent permitted
by law.

 
 
b)  
Nothing in this release is intended to or does:  (1) impose any condition,
penalty, or other limitation affecting Executive’s right to challenge this
Agreement; (2) constitute an unlawful release or waiver of any of Executive’s
rights under any laws; (3) waive or release any claim that arises after this
Agreement is signed; (4) waive or release Executive’s right to file an
administrative charge with any local, state, or federal administrative agency
with jurisdiction to receive and investigate Executive’s claims under applicable
law, although Executive does waive and release Executive’s right to recover any
monetary or other damages under any applicable laws, including but not limited
to compensatory damages, punitive damages, liquidated damages, or attorneys’
fees and costs; (5) waive or release Executive’s right to seek a judicial
determination of the validity of this release as to Executive’s rights arising
under the Age Discrimination in

 
 
4

--------------------------------------------------------------------------------

 
 
 

 
 
Employment Act; or (6) prevent or interfere with Executive’s ability or right to
provide truthful testimony, if under subpoena or court order to do so, or
respond as otherwise provided by law.

 
4)  
Executive has carefully read and understands all the provisions of this
Agreement and understands that important rights are being released.  Executive
acknowledges that the Company has advised Executive to consult with counsel
before signing this Agreement and that Executive has received the advice of
counsel before signing this Agreement.

 
5)  
Executive acknowledges that the confidentiality of the existence and terms of
this Agreement is important to the Company and therefore agrees as follows:

 
The existence and terms of this Agreement shall remain strictly confidential
between the Executive and Company.  Executive may disclose the terms to
Executive’s attorney, tax advisor and spouse, and Executive will inform
individuals to whom he discloses the terms about this confidentiality
clause.  The existence and terms otherwise shall not be disclosed to third
persons unless required by law, it being specifically acknowledged that the
Company may disclose the terms of this Agreement in its SEC filings and as
otherwise reasonably determined by counsel to the Company.
 
6)  
Executive will not apply for or accept future employment with the Company.



7)  
Executive may direct requests for references and verifications of employment
with the Company directly to Mr. Raymond De Hont, any current or former member
of the Board of Directors or the Company’s Director of Human
Resources.  Requests for references and verifications of employment from any
other current employee of the Company must first be coordinated through the
Director of Human Resources.



8)  
Except for the obligations contained in this Agreement, the Company does not
admit that it may be responsible or legally obligated to Executive. In fact, the
Company denies that it is responsible or legally obligated to Executive or that
it has engaged in any wrongdoing.  Except for the obligations contained in this
Agreement, the Executive does not admit that he may be responsible or legally
obligated to the Company.  In fact, Executive denies that he is responsible or
legally obligated to the Company or that he has engaged in any wrongdoing.

 
9)  
Executive acknowledges that no representations have been made by the Company
regarding the taxability of the monies set forth in paragraph 2.  Executive
agrees that all payments shall be subject to applicable tax withholdings and
authorized deductions.  If Executive fails to do so or any taxing authority
alleges that he has failed to do so, Executive agrees and understands that he is
fully responsible for any judgments, orders, fines and penalties and he will
defend and indemnify the Company for all payments

 
10)  
Except as provided in paragraph 3.b of this Agreement, this Agreement is the
entire agreement between Executive and the Company concerning Executive’s
employment, except, that Executive’s agreements with respect to the
confidentiality of Company information and restrictions on competition and
solicitation as signed


  
 
5

--------------------------------------------------------------------------------

 
 


    
by Executive on March 4, 2010 and Indemnification Agreement dated October 26,
2011, remain in full force and effect.  It is Executive’s intent to be legally
bound by the terms of the Agreement. No amendments, modifications or waivers of
this Agreement shall be binding unless made in writing and signed by both
Executive and the Company.

 
11)  
In the event any one or more of the provisions (or any parts of provisions) of
this Agreement shall for any reason be held to be invalid, illegal or
unenforceable, the remaining provisions (or parts of provisions) of this
Agreement shall remain valid and enforceable.

 
12)  
The terms of this Agreement shall be governed by the laws of the Commonwealth of
Pennsylvania.

 
13)  
This Agreement shall be binding upon and shall inure to the benefit of the
Company and its successors and assigns and to the Executive, his heirs,
executors, administrators and personal representatives.

 
14)  
Executive acknowledges that he has been provided this Agreement on November 1,
2011 and given a reasonable period of time of at least twenty-one (21) days to
consider the terms of this Agreement and has had an opportunity to consult with
counsel of his choice.  Executive agrees that any modifications made to this
Agreement, material or otherwise, do not restart or affect in any manner the
original consideration period.  If Executive does not timely execute and return
this Agreement to the Company by November 23, 2011, or timely revokes this
Agreement, Executive will not be entitled to payments and benefits provided
under this Agreement.

 
15)  
Executive acknowledges that he may, for a period of seven (7) calendar days
following his execution of this Agreement revoke acceptance thereof.  This
revocation must be done in writing, and received by Raymond J. De Hont, before
the close of business on the 7th day.  This Agreement shall not become effective
until the expiration of this 7 day revocation period.

 
16)  
The provisions of this Agreement will be administered, interpreted and construed
in a manner intended to comply with Section 409A of the Code ("Section 409A"),
the regulations issued thereunder or any exception thereto.



 
a)  
For purposes of this Agreement, each payment is intended to be excepted from
Section 409A to the maximum extent provided under Section 409A as follows: (i)
each payment that is scheduled to be made within the applicable 2½ month period
specified in Treas. Reg. § 1.409A-1(b)(4) is intended to be excepted under the
short-term deferral exception; (ii) post-termination medical benefits are
intended to be excepted under the medical benefits exception as specified in
Treas. Reg. § 1.409A-1(b)(9)(v)(B); and (iii) each payment that is not otherwise
excepted under the short-term deferral exception or medical benefits exception
is intended to be excepted under the involuntary separation pay exception as
specified in Treas. Reg. § 1.409A-1(b)(9)(iii).  Each payment under this
Agreement, including each installment payment, shall be treated as a separate
payment and Executive shall have no right to designate the date of any payment
hereunder.

 
 
 
6

--------------------------------------------------------------------------------

 
 
 

 
b)  
With respect to any payment subject to Section 409A of the Code (and not
excepted therefrom), if any, it is intended that each such payment is paid on
permissible distribution event and at a specified time consistent with Section
409A of the Code.  Accordingly, to the extent that a payment hereunder is
subject to Section 409A (and not excepted therefrom) and payable on account or a
separation from service, such payment shall be delayed for a period of six
months after the date of separation from service (or, if earlier, the death of
the Executive).  Any payment that would otherwise have been due or owing during
such six-month period will be paid immediately following the end of the
six-month period in the month following the month containing the six (6) month
anniversary of the date of the separation from service.  Whether Executive has
separated from service will be determined based on all of the facts and
circumstances and in accordance with the guidance issued under Section 409A.

 

 
c)  
Notwithstanding any provision of this Agreement to the contrary, Executive
acknowledges and agrees that the Company shall not be liable for, and nothing
provided or contained in this agreement will be construed to obligate or cause
the Company to be liable for, any tax, interest or penalties imposed on
Executive related to or arising with respect to any violation of Section 409A.

 
17)  
Executive hereby acknowledges that Executive

 

 
a)  
has read this Agreement and understands its provisions;

 

 
c)  
voluntarily enters into this Agreement, which is contractual in nature and
contains a release of all known and unknown claims.


 
IN WITNESS WHEREOF, Executive and the Company hereby execute this Separation
Agreement and General Release.






Dated:
November 22, 2011  
/s/ Gary J. Morgan
     
GARY J. MORGAN
               
Dated:
November 22, 2011  
MET-PRO CORPORATION
             
By:
/s/ Raymond J. De Hont                
Its:
President and Chief Executive Officer




 

 
 
 
 
 
 
 
 
 
7

--------------------------------------------------------------------------------

 

 
SCHEDULE A


Gary J. Morgan


Stock Options, subject to terms of Separation Agreement and General Release


Original Grant
Date
Number of Shares
that may be acquired
upon exercise, per
Separation Agreement
and General Release
Option Exercise
Price per share
Outside Expiration
Date, per Separation
Agreement  and
General Release
2/23/04
17,779
$9.6440
2/23/2014
2/22/05
17,779
7.4110
2/22/2015
12/15/05
18,667
9.0375
7/29/2015
12/15/06
20,000
10.8975
7/29/2015
12/10/07
19,500
11.7500
7/29/2015
12/03/08
19,500
11.3450
7/29/2015
12/11/09
19,500
9.6900
7/29/2015
12/17/10
16,094
12.1800
7/29/2015





Note: In the event of any stock split etc (per the specific provisions of the
existing stock option agreements), the number of shares and exercise price may
be subject to adjustment, pursuant to the provisions of the existing stock
option agreements.

